 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT
 8                                   EASTERN DISTRICT OF CALIFORNIA
 9

10       GARY DALE BARGER aka Gary Francis                     No. 1:18-cv-01657-SKO HC
         Fisher aka Sonny Barger ,
11
                            Petitioner,
12                                                             FINDINGS AND RECOMMENDATION
                 v.                                            TO DISMISS PETITION FOR
13                                                             LACK OF JURISDICTION
         CDCR,
14                                                             COURT CLERK TO ASSIGN DISTRICT
                            Respondent.                        JUDGE
15
                                                               (Doc. 4)
16

17

18
              Petitioner, Gary Dale Barger (also known as Gary Francis Fisher and Sonny Barger),
19
     proceeds pro se with a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. Petitioner
20
     alleges three grounds for habeas relief: the prison has denied him (1) a request for an “Olson
21
     review,”1 (2) access to the law library, and (3) proper medical care.
22

23       I.   Preliminary Screening

24            Rule 4 of the Rules Governing § 2254 Cases requires the Court to conduct a preliminary
25   review of each petition for writ of habeas corpus. The Court must dismiss a petition "[i]f it plainly
26

27
     1
      An Olson review is “an administrative procedure which allows an inmate to review his central file.” James v.
28   Scribner, No. CV 07-880-TUC-RCC, 2010 WL 2605634, at *1 (E.D.Ca. June 28, 2010).
                                                               1
 1   appears from the petition . . . that the petitioner is not entitled to relief." Rule 4 of the Rules
 2   Governing 2254 Cases; see also Hendricks v. Vasquez, 908 F.2d 490, 491 (9th Cir. 1990). A
 3
     petition for habeas corpus should not be dismissed without leave to amend unless it appears that no
 4
     tenable claim for relief can be pled were such leave to be granted. Jarvis v. Nelson, 440 F.2d 13,
 5
     14 (9th Cir. 1971).
 6

 7    II.   Petition States a Claim Properly Addressed in Proceedings Under § 1983

 8          "Habeas corpus is the exclusive remedy for a state prisoner who challenges the fact or

 9   duration of his confinement and seeks immediate or speedier release, even though such a claim may
10
     come within the literal terms of § 1983." Preiser v. Rodriguez, 411 U.S. 475, 488-89 (1973). A
11
     federal petition for writ of habeas corpus concerns whether a petitioner is in custody in violation of
12
     the Constitution. 28 U.S.C. § 2254(a). Challenges to the conditions of prison life are properly
13
     brought under 42 U.S.C. § 1983. McCarthy v. Bronson, 500 U.S. 136, 142 (1991). A plaintiff may
14

15   not seek both types of relief in a single action. See Heck v. Humphrey, 512 U.S. 477, 487-88 (1994);

16   Preiser, 411 U.S. at 498-99 n. 15; Young v. Kenny, 907 F.2d 874 (9th Cir. 1990), cert. denied sub
17   nom Bressman v. Farrier, 498 U.S. 1126 (1991); Advisory Committee Notes to Rule 1 of the Rules
18
     Governing Section 2254 Cases.
19
            Petitioner seeks redress for conditions of his confinement. These claims are in the nature
20
     of a civil rights claim pursuant to 42 U.S.C. § 1983, as the claim does not concern the fact or
21

22   duration of petitioner’s confinement. See Ramirez v. Galaza, 334 F.3d 850, 859 (9th Cir. 2003)

23   (“[A] § 1983 action [is] proper, where a successful challenge to a prison condition will not

24   necessarily shorten the prisoner’s sentence.”)
25          Because Petitioner is not entitled to habeas corpus relief, the Court must recommend
26
     dismissing his habeas corpus petition. Petitioner may pursue his claims by filing a civil rights
27
     complaint pursuant to 42 U.S.C. § 1983.
28
                                                        2
 1   III.   Certificate of Appealability
 2          A petitioner seeking a writ of habeas corpus has no absolute entitlement to appeal a district
 3
     court's denial of his petition, but may only appeal in certain circumstances. Miller-El v. Cockrell,
 4
     537 U.S. 322, 335-36 (2003). The controlling statute in determining whether to issue a certificate
 5
     of appealability is 28 U.S.C. § 2253, which provides:
 6

 7                 (a) In a habeas corpus proceeding or a proceeding under section 2255
            before a district judge, the final order shall be subject to review, on appeal, by
 8          the court of appeals for the circuit in which the proceeding is held.

 9                  (b) There shall be no right of appeal from a final order in a proceeding
            to test the validity of a warrant to remove to another district or place for
10
            commitment or trial a person charged with a criminal offense against the United
11          States, or to test the validity of such person's detention pending removal
            proceedings.
12
                   (c)       (1) Unless a circuit justice or judge issues a certificate of
13          appealability, an appeal may not be taken to the court of appeals from—
14
                            (A) the final order in a habeas corpus proceeding in which the
15          detention complained of arises out of process issued by a State court; or

16                            (B) the final order in a proceeding under section 2255.
17                       (2) A certificate of appealability may issue under paragraph (1)
            only if the applicant has made a substantial showing of the denial of a
18
            constitutional right.
19
                         (3) The certificate of appealability under paragraph (1) shall
20          indicate which specific issues or issues satisfy the showing required by
            paragraph (2).
21

22          If a court denies a habeas petition, the court may only issue a certificate of appealability "if

23   jurists of reason could disagree with the district court's resolution of his constitutional claims or

24   that jurists could conclude the issues presented are adequate to deserve encouragement to proceed
25   further." Miller-El, 537 U.S. at 327; Slack v. McDaniel, 529 U.S. 473, 484 (2000). Although the
26
     petitioner is not required to prove the merits of his case, he must demonstrate
27
     "something more than the absence of frivolity or the existence of mere good faith on his . . . part."
28
                                                        3
 1   Miller-El, 537 U.S. at 338.
 2            Reasonable jurists would not find the Court's determination that Petitioner is not entitled to
 3
     pursue federal habeas corpus relief to be debatable or wrong, or conclude that the issues presented
 4
     required further adjudication. Accordingly, the Court recommends declining to issue a certificate
 5
     of appealability.
 6

 7   IV.      Conclusion and Recommendation

 8            The undersigned recommends that the Court (1) dismiss the petition for writ of habeas

 9   corpus since it does not allege grounds that would entitle Petitioner to habeas corpus relief, and (2)
10
     decline to issue a certificate of appealability.
11
              These Findings and Recommendations will be submitted to the United States District Judge
12
     assigned to the case, pursuant to the provisions of 28 U.S.C ' 636(b)(1). Within thirty (30) days
13
     after being served with these Findings and Recommendations, either party may file written
14

15   objections with the Court. The document should be captioned AObjections to Magistrate Judge=s

16   Findings and Recommendations.@ Replies to the objections, if any, shall be served and filed within
17   fourteen (14) days after service of the objections. The parties are advised that failure to file
18
     objections within the specified time may constitute waiver of the right to appeal the District Court's
19
     order. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d
20
     1391, 1394 (9th Cir. 1991)).
21

22            The Court Clerk is hereby directed to assign a district judge to this action.

23

24   IT IS SO ORDERED.
25
     Dated:     December 28, 2018                                   /s/   Sheila K. Oberto             .
26                                                       UNITED STATES MAGISTRATE JUDGE
27

28
                                                         4
